Name: Commission Regulation (EC) No 260/98 of 30 January 1998 amending both Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector and Regulations (EC) No 589/96, (EC) No 935/97, (EC) No 936/97, (EC) No 995/97, (EC) No 996/97, (EC) No 1006/97, (EC) No 1042/97, (EC) No 1376/97, (EC) No 1939/97 and (EC) No 1940/97
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  international trade;  animal product
 Date Published: nan

 Avis juridique important|31998R0260Commission Regulation (EC) No 260/98 of 30 January 1998 amending both Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector and Regulations (EC) No 589/96, (EC) No 935/97, (EC) No 936/97, (EC) No 995/97, (EC) No 996/97, (EC) No 1006/97, (EC) No 1042/97, (EC) No 1376/97, (EC) No 1939/97 and (EC) No 1940/97 Official Journal L 025 , 31/01/1998 P. 0042 - 0048COMMISSION REGULATION (EC) No 260/98 of 30 January 1998 amending both Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector and Regulations (EC) No 589/96, (EC) No 935/97, (EC) No 936/97, (EC) No 995/97, (EC) No 996/97, (EC) No 1006/97, (EC) No 1042/97, (EC) No 1376/97, (EC) No 1939/97 and (EC) No 1940/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Articles 9 and 25 thereof,Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (3), as last amended by Commission Regulation (EC) No 619/96 (4), and in particular Article 27 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT (Article XXIV (6)) negotiations (5), and in particular Article 1(1) thereof,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (6), as last amended by Regulation (EC) No 1595/97 (7), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (8), and in particular Article 5 thereof,Whereas the securities against import licences for live animals and meat are not consistent in the various regulations; whereas they should be updated and harmonised;Whereas Article 6 of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (9), as last amended by Regulation (EC) No 2616/97 (10), lays down the time limits by which and the ways in which the Member States must notify the Commission of the quantities of products for which import licences have been issued;Whereas there are serial numbers in the Integrated Tariff of the European Communities (TARIC) that enable identification of the preferential arrangements, the products involved and in certain cases their origin; whereas the Member States should be required to put these numbers on the import licences or extract(s) therefrom and to use them in their notifications to the Commission;Whereas not all of the regulations laying down detailed implementing rules for import quotas include TARIC serial numbers for quotas; whereas the numbers should be included in the regulations in question;Whereas some regulations laying down rules of application for imports of bovine products require the Member States to notify the Commission of the quantities actually imported; whereas, to bring clarity and to reduce the extra administrative burden, these provisions must be simplified and introduced into Regulation (EC) No 1445/95;Whereas the competent national authority issuing the import licence does not always know the country of origin of the quantities imported under tariff quotas opened for several countries or of the quantities imported subject to CCT duties; whereas identification of the country of origin in the case of tariff quotas or in the case of non-preferential imports should be made a primary requirement within the meaning of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (11), as last amended by Regulation (EC) No 3403/93 (12), and entry of the country of origin for the quotas in question and for non-preferential imports in column 31 of the import licence or extract thereof should therefore be required;Whereas each import licence must in all cases be accompanied by a security, if it is greater than ECU 5; whereas a derogation should be made from the second subparagraph of Article 14(3) of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (13), as last amended by Regulation (EC) No 1404/97 (14);Whereas, to speed up the return of the import licence or its extract, a derogation should be made from the provisions of Regulation (EEC) No 3719/88 as regards the percentage partial forfeiture of the security and the maximum time limit for providing proof of import;Whereas the inclusion of the above provisions in a single regulation means that the corresponding provisions in the other regulations already in force must be deleted; whereas the following Commission regulations must accordingly be amended:- Commission Regulation (EC) No 589/96 of 2 April 1996 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (15),- Commission Regulation (EC) No 935/97 of 27 May 1997 opening and providing for the administration of tariff quotas for the import of bulls, cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds, for the period 1 July 1997 to 30 June 1998 (16),- Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (17), as last amended by Regulation (EC) No 31/98 (18),- Commission Regulation (EC) No 995/97 of 3 June 1997 laying down, for the period 1 July 1997 to 30 June 1998, detailed rules of application for the tariff quotas for beef provided for in Council Regulation (EC) No 1926/96 for Estonia, Latvia and Lithuania (19),- Commission Regulation (EC) No 996/97 of 3 June 1997 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (20), as amended by Regulation (EC) No 2048/97 (21),- Commission Regulation (EC) No 1006/97 of 4 June 1997 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 1997 to 30 June 1998) (22),- Commission Regulation (EC) No 1042/97 of 10 June 1997 opening and providing for the administration of a tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 (1 July 1997 to 30 June 1998) (23),- Commission Regulation (EC) No 1376/97 of 17 July 1997 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1997 to 30 June 1998) (24),- Commission Regulation (EC) No 1939/97 of 3 October 1997 laying down, for the period 1 July 1997 to 30 June 1998, rules for the application of the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania and amending Regulations (EC) Nos 2512/96 and 1441/97 (25),- Commission Regulation (EC) No 1940/97 of 3 October 1997 laying down detailed rules for a tariff quota for cows and heifers of specified mountain breeds originating in various third countries other than for slaughter, in the period 1 July 1997 to 30 June 1998, and amending Regulation (EC) No 2514/96 (26);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1445/95 is amended as follows:1. Article 4 is replaced by:'Article 4The security against import licences shall be:- ECU 5 per head for live animals,- ECU 12 per 100 kg net weight for other products.`2. Article 5 is replaced by:'Article 51. Without prejudice to more specific provisions, licence applications shall be made for products of:- a single Combined Nomenclature subheading,or- one of the groups of Combined Nomenclature subheadings listed in Annex I.The information shown on the application shall be carried over to the licence.2. The body issuing the import licence shall indicate the serial number for the quota in the Integrated Tariff of the European Communities (TARIC) in box 20 of the licence or extracts thereof.`3. Article 6 is replaced by:'Article 6Before the 10th day of each month, Member States shall notify to the Commission, by telex or fax, the quantities of products for which licences were issued in the previous month.All notifications, including 'Nil` returns, shall be made as indicated in Annex II(A), using the codes indicated and, in the case of preferential arrangements, the serial number for the quotas in the Integrated Tariff of the European Communities (TARIC).`4. The following Articles are added after Article 6:'Article 6aBefore the 10th of November each year, the competent national authorities shall notify to the Commission, by telex or fax, the quantities of products which were actually imported in the period from 1 July of the previous year to 30 June of the year in question.All notifications, including 'Nil` returns, shall be made as indicated in Annex II(B), and shall contain the quantities imported:- in the case of preferential arrangements, for all the serial numbers in each regulation, broken down by month of import and by country of origin and, in the case of certain quotas for live animals, by product code,- in the case of non-preferential arrangements, for each product code, broken down by month of import and country of consignment.Article 6bIn the case of non-preferential imports or tariff quotas that are open for several third countries, in column 31 of the import licence or extract thereof in addition to the information already stipulated by Regulation (EEC) No 3719/88, the country of origin in the case of preferential imports and in the case of non-preferential imports must be shown when the licence or extract is charged against the quota.The requirement laid down in this Article is a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85.Article 6cThe second subparagraph of Article 14(3) of Regulation (EEC) No 3719/88 shall not apply.Article 6dNotwithstanding Article 33(3) (b) (ii) of Regulation (EEC) No 3719/88, the maximum time limit for providing proof of import with partial forfeiture of the security shall be four months following expiry of the licence and the partial forfeiture shall be fixed at 50 %.`5. Annex I is replaced by Annex I to this Regulation.6. Annex II is replaced by Annexes II(A) and II(B) to this Regulation.Article 2 Regulation (EC) No 589/96 is amended as follows:1. The following subparagraph is added to Article 1(1):'The annual quantities from the different countries listed above shall bear the following serial numbers: for the Botswana quota: 09.4052, for Kenya: 09.4054, for Madagascar: 09.4051, for Swaziland: 09.4053, for Zimbabwe: 09.4055 and for Namibia: 09.4056.`2. Article 6 is deleted.3. Annex II is deleted.Article 3 Regulation (EC) No 935/97 is amended as follows:1. Article 5(7) is replaced by the following:'7. Article 8(4) of Regulation (EEC) No 3719/88 shall not apply.`2. Articles 5(8), 8 and 9 are deleted.3. Annex III is deleted.Article 4 In Regulation (EC) No 936/97 Articles 10(3), 10(4), 11 and 12 are deleted.Article 5 In Regulation (EC) No 995/97 Articles 4(3), 4(4), 5 and 6 are deleted.Article 6 In Regulation (EC) No 996/97 Articles 9(3), 9(4), 10 and 11 are deleted.Article 7 Regulation (EC) No 1006/97 is amended as follows:1. Articles 5(5), 5(6), 10 and 11 are deleted.2. Annex II is deleted.Article 8 In Regulation (EC) No 1042/97 the second subparagraph of Article 8(4) and Articles 8(5), 9 and 10 are deleted.Article 9 Regulation (EC) No 1376/97 is amended as follows:1. Article 5(5)(b) is replaced by:'(b) in box 16 one of the appropriate CN codes.`2. Articles 6(3), 6(4), 8 and 9 are deleted.3. Annex II is deleted.Article 10 In Regulation (EC) No 1939/97 Articles 6 and 7 are deleted.Article 11 Regulation (EC) No 1940/97 is amended as follows:1. The second subparagraph of Article 6(6) is replaced by the following:'However, Article 8(4) of Regulation (EEC) No 3719/88 shall not apply.`2. Articles 9 and 10 are deleted.Article 12 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to import licences applied for from 1 February 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 356, 31. 12. 1997, p. 13.(3) OJ L 84, 30. 3. 1990, p. 85.(4) OJ L 89, 10. 4. 1996, p. 1.(5) OJ L 146, 20. 6. 1996, p. 1.(6) OJ L 328, 30. 12. 1995, p. 31.(7) OJ L 216, 8. 8. 1997, p. 1.(8) OJ L 254, 8. 10. 1996, p. 1.(9) OJ L 143, 27. 6. 1995, p. 35.(10) OJ L 353, 24. 12. 1997, p. 8.(11) OJ L 205, 3. 8. 1985, p. 5.(12) OJ L 310, 14. 12. 1993, p. 4.(13) OJ L 331, 2. 12. 1988, p. 1.(14) OJ L 194, 23. 7. 1997, p. 5.(15) OJ L 84, 3. 4. 1996, p. 22.(16) OJ L 137, 28. 5. 1997, p. 3.(17) OJ L 137, 28. 5. 1997, p. 10.(18) OJ L 5, 9. 1. 1998, p. 3.(19) OJ L 144, 4. 6. 1997, p. 2.(20) OJ L 144, 4. 6. 1997, p. 6.(21) OJ L 287, 21. 10. 1997, p. 10.(22) OJ L 145, 5. 6. 1997, p. 10.(23) OJ L 152, 11. 6. 1997, p. 2.(24) OJ L 189, 18. 7. 1997, p. 3.(25) OJ L 272, 4. 10. 1997, p. 23.(26) OJ L 272, 4. 10. 1997, p. 28.ANNEX I LIST REFERRED TO IN ARTICLE 5 - 0102 90 05- 0102 90 21, 0102 90 29- 0102 90 41 to 0102 90 49- 0102 90 51 to 0102 90 79- 0201 10 00, 0201 20 20- 0201 20 30- 0201 20 50- 0201 20 90- 0201 30 00, 0206 10 95- 0202 10 00, 0202 20 10- 0202 20 30- 0202 20 50- 0202 20 90- 0202 30 10- 0202 30 50- 0202 30 90- 0206 29 91- 0210 20 10- 0210 20 90, 0210 90 41, 0210 90 90- 1602 50 10, 1602 90 61- 1602 50 31- 1602 50 39- 1602 50 80- 1602 90 69ANNEX II(A) >START OF GRAPHIC>NOTIFICATION OF IMPORT LICENCES>END OF GRAPHIC>ANNEX II(B) >START OF GRAPHIC>NOTIFICATION OF ACTUAL IMPORTS>END OF GRAPHIC>